The opinion of the court was delivered
Pee Cueiam.
Defendant, editor and publisher of a weekly newspaper was indicted for criminal libel under N. J. S. 2A:120-1. The indictment contained three counts, each charging a statutory violation arising from the publication of three separate articles in his newspaper. The trial court refused to dismiss the indictment and the Appellate Division denied defendant’s application for leave to appeal. We granted such leave.
The statute, N. J. S. 2A:120-1 provides:
“Any person who knowingly and willfully states, delivers or transmits to any * * * editor, publisher * * * of * * * any newspaper * * * any false, defamatory, libelous or untrue statement * * * concerning any person, and thereby secures the publication * * * of the statement * * * is guilty of a misdemeanor.” (Emphasis ours.)
Defendant is the editor and publisher of the newspaper involved. Obviously the statute was not designed to apply to him, nor can it be applied to him. The order of the trial court is reversed and the matter is remanded with directions to dismiss the indictment.
For reversal—Chief Justice Weintraub and Justices Jacobs, Francis, Peoctoe, Hall, Schettino and HaneMAN—7.
For affirmance—Hone.